Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated as of November 17, 2016 (the
“Effective Date”), is made by and between Ominto, Inc. (“Ominto”) and Michael
Hansen (“Executive”). Executive and Ominto together are referred to as the
“Parties.”

 

WHEREAS, the Parties previously entered into an employment agreement, dated
September 18, 2015 (the “Prior Employment Agreement”); and

 

WHEREAS, Executive was appointed as Chief Executive Officer of Ominto (“CEO”) by
the Ominto Board of Directors (the “Board”) on June 1, 2016; and

 

WHEREAS, Ominto desires to employ Executive, and Executive desires to be so
employed, pursuant to the terms of this Agreement; and

 

WHEREAS, this Agreement shall supersede the Prior Employment Agreement in its
entirety.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.           POSITION AND DUTIES.

 

(a)            Ominto shall employ Executive as its CEO. Executive shall perform
the executive and administrative duties, functions and privileges incumbent with
the position of CEO and such other duties as reasonably determined by Board from
time to time.

 

(b)            Executive shall report directly to the Board.

 

(c)            Executive shall reside in Dubai during the Term, but shall
provide services to Ominto in all of its global operations, including its
principal place of business in Boca Raton, Florida.

 

(d)            Executive shall devote all of Executive’s business time, energy,
judgment, knowledge and skill and Executive’s best efforts to the performance of
Executive’s duties with Ominto, provided that the foregoing shall not prevent
Executive from (i) participating in charitable, civic, educational,
professional, community or industry affairs or (ii) managing Executive’s passive
personal investments, so long as such activities in the aggregate do not
interfere or conflict with Executive’s duties hereunder or create a potential
business or fiduciary conflict.

 

2.           TERM. Subject to the remaining terms of this Section 2, this
Agreement shall be for an initial term that begins on the Effective Date and
continues in effect through November 17, 2021 (the “Initial Term”) and, unless
terminated sooner as herein provided, shall continue on a year-to-year basis
after the Initial Term (each year, a “Renewal Term,” and each Renewal Term
together with the Initial Term, the “Term”). If either Party elects not to renew
this Agreement, that Party must give a written notice of non-renewal to the
other Party at least sixty (60) days before the expiration of the then-current
Initial Term or Renewal Term. In the event that one Party provides the other
with a notice of non-renewal pursuant to this Section 2, no further automatic
extensions shall occur and this Agreement shall terminate at the end of the
then-existing Initial Term or Renewal Term, as applicable, and such non-renewal
shall not result in any entitlement to compensation pursuant to Section 7 below
or otherwise.

 



 

 

 

3.           COMPENSATION.

 

(a)            BASE SALARY. Ominto shall pay Executive a base salary (“Base
Salary”) at an annual rate of Three Hundred Sixty Thousand Dollars ($360,000.00)
during the Term, in accordance with the regular payroll practices of Ominto. The
Base Salary shall be subject to annual review and adjustment at the sole
discretion of the Board.

 

(b)            ANNUAL BONUS. Executive shall be eligible to receive an annual
incentive bonus (the “Annual Bonus”) of up to 100% of the Base Salary as
determined by the Board in its sole discretion.

 

4.           EQUITY Awards.

 

(a)            RESTRICTED STOCK GRANT. Ominto shall grant to Executive 500,000
shares of Restricted Stock (as defined in the Ominto, Inc. Amended and Restated
2010 Omnibus Equity Compensation Plan, as may be amended from time to time (the
“Omnibus Plan”)) under the Omnibus Plan (the “Restricted Stock Grant”).

 

(b)            GRANT DATE. The Restricted Stock Grant shall be made as soon as
practicable following the Effective Date, contingent upon approval of the
Restricted Stock Grant by the Board and amendment of the Omnibus Plan.

 

(c)            Scheduled Vesting. Unless provided otherwise in the applicable
award agreement under the Omnibus Plan, the Restricted Stock Grant shall vest on
the later of (i) January 1, 2017; (ii) three (3) business days after the listing
of the Company’s common stock on the NASDAQ Capital Market; or (iii) such other
date as may be approved by the Board.

 

(d)            Plan Terms Control. The Restricted Stock Grant shall be granted
pursuant to, and subject to the terms and conditions of, the Omnibus Plan and an
award agreement under the Omnibus Plan.

 

(e)            cHANGE IN cONTROL. Notwithstanding any provision of this
Agreement, the Omnibus Plan or any other equity compensation plan of Ominto
(together, the “Ominto Equity Plans”) or any agreement under any Ominto Equity
Plan to the contrary, unless otherwise approved by the Board, Executive shall
not be entitled to accelerated vesting or any other enhanced benefits with
respect to any awards under any Ominto Equity Plan, or any enhanced severance
benefits under this Agreement or otherwise, as a result of a “change in control”
(or any similar event), as such term is defined in the applicable Ominto Equity
Plan or this Agreement, if such change in control (or any similar event) occurs
as a result of expiration of Executive’s super majority preferred stock.

 



2

 

 

5.           EMPLOYEE BENEFITS.

 

(a)            BENEFIT PLANS. During the Term, Executive shall be entitled to
participate in any employee benefit plans that Ominto has adopted or may adopt,
maintains or contributes to for the benefit of its employees generally, subject
to satisfying the applicable eligibility requirements, except to the extent such
plans are duplicative of the benefits otherwise provided to Executive hereunder.
Executive’s participation shall be subject to the terms of the applicable plan
documents and generally applicable Ominto policies. Notwithstanding the
foregoing, Ominto may modify or terminate any employee benefit plan at any time.

 

(b)            VACATIONS. During the Term, Executive shall be entitled to paid
vacation time in accordance with Ominto’s policy applicable to senior management
employees as in effect from time to time; provided, however, that Executive
shall be entitled to thirty (30) days of paid vacation per calendar year,
prorated for any partial years of employment.

 

(c)            BUSINESS EXPENSES. Upon presentation of reasonable substantiation
and documentation as Ominto may require from time to time, Executive shall be
reimbursed in accordance with Ominto’s expense reimbursement policy, for all
reasonable out-of-pocket business expenses incurred and paid by Executive during
the Term and in connection with the performance of Executive’s duties hereunder.

 

6.           TERMINATION. Executive’s employment under this Agreement shall
terminate on the first to occur of the following:

 

(a)            DISABILITY. Upon ten (10) days’ prior written notice by Ominto to
Executive of termination due to Disability. “Disability” shall mean Executive is
unable to perform each of the essential duties of Executive’s position by reason
of a medically determinable physical or mental impairment that is potentially
permanent in character or that can be expected to last for a continuous period
of not less than six (6) months.

 

(b)            DEATH. Automatically upon the death of Executive.

 



3

 

 

(c)            CAUSE. Immediately upon written notice by Ominto to Executive of
a termination for Cause. “Cause” shall mean Executive’s:

 

(i)              willful misconduct or gross negligence in the performance of
Executive’s duties to Ominto;

 

(ii)             willful failure to perform Executive’s duties to Ominto or to
follow the lawful directives of the Board (other than as a result of death or
Disability);

 

(iii)            indictment for, conviction of or pleading of guilty or nolo
contendere to, a felony or any crime involving moral turpitude;

 

(iv)            repeated failure to cooperate in any audit or investigation of
the business or financial practices of Ominto;

 

(v)             performance of any material act of theft, embezzlement, fraud,
malfeasance, dishonesty or misappropriation of Ominto’s property; or

 

(vi)            material breach of this Agreement or any other material
agreement with Ominto or a material violation of Ominto’s code of conduct or
other written policy.

 

In the event of a Cause event defined in Section 6(c)(vi), Executive shall be
given written notice detailing the Cause and a period of thirty (30) days
following Executive’s receipt of such notice to cure such event (if susceptible
to cure) to the reasonable satisfaction of the Board. Notwithstanding anything
to the contrary contained herein, Executive’s right to cure as set forth in the
preceding sentence shall not apply if there are habitual or repeated breaches by
Executive. A termination for Cause shall be deemed to include a determination by
the Board or its designee following Executive’s termination of service that
circumstances existing prior to such termination would have entitled Ominto to
have terminated Executive for Cause. All rights Executive has or may have under
this Agreement shall be suspended automatically during the pendency of any
investigation by the Board or its designee, or during any negotiations between
the Board or its designee and Executive, regarding any actual or alleged act or
omission by Executive of the type described in this definition of Cause.

 

(d)            GOOD REASON. Upon written notice by Executive to Ominto of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the consent of Executive, unless such events are
fully corrected in all material respects by Ominto within thirty (30) days
following written notification by Executive to Ominto of the occurrence of one
of the events:

 

(i)              material diminution in Executive’s Base Salary;

 

(ii)             material diminution in Executive’s authority or duties set
forth in Section 1 above (for sake of clarity, a change in title shall not
constitute Good Reason), other than temporarily while physically or mentally
incapacitated, as required by applicable law; or

 

(iii)            a material breach by Ominto of a material term of this
Agreement.

 



4

 

 

Executive shall provide Ominto with a written notice detailing the specific
circumstances alleged to constitute Good Reason within thirty (30) days after
the first occurrence of such circumstances, and actually terminate employment
within thirty (30) days following the expiration of Ominto’s 30-day cure period
described above. Otherwise, any claim of such circumstances as Good Reason shall
be deemed irrevocably waived by Executive.

 

(e)            WITHOUT CAUSE. Immediately upon written notice by Ominto to
Executive of an involuntary termination without Cause (other than for death or
Disability).

 

(f)            VOLUNTARY TERMINATION. Upon ninety (90) days’ prior written
notice by Executive to Ominto of Executive’s voluntary termination of employment
without Good Reason (which Ominto may, in its sole discretion, make effective
earlier than any notice date).

 

7.           CONSEQUENCES OF TERMINATION.

 

(a)             DEATH/DISABILITY. In the event that Executive’s employment ends
on account of Executive’s death or Disability, Executive or Executive’s estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections 7(a)(i) through 7(a)(iii) below to be paid within sixty (60) days
following termination of employment, or such earlier date as may be required by
applicable law):

 

(i)              any unpaid Base Salary through the date of termination;

 

(ii)             reimbursement for any unreimbursed business expenses incurred
through the date of termination;

 

(iii)            any other accrued benefits as required by law (collectively,
Sections 7(a)(i) through 7(a)(iii) hereof shall be hereafter referred to as the
“Accrued Benefits”).

 

(b)            TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If Executive’s
employment is terminated (i) by Ominto for Cause or (ii) by Executive without
Good Reason, Ominto shall pay to Executive the Accrued Benefits.

 

(c)            TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If Executive’s
employment by Ominto is terminated by Ominto other than for Cause or Disability
or by Executive for Good Reason, Ominto shall pay or provide Executive the
following:

 

(i)              the Accrued Benefits; and

 

(ii)             subject to Executive’s continued compliance with his
obligations under this Agreement, continued payment of the Base Salary for
twelve (12) months (or twenty-four (24) months if such termination occurs within
twenty-four (24) months following a Change in Control, subject to Section 4(f)
above) following the date of termination, paid in accordance with Ominto’s
ordinary payroll practices (collectively, the “Severance Amount”).

 



5

 

 

Payments and benefits provided under this Section 7(c) shall be in lieu of any
termination or severance payments or benefits to which Executive may be eligible
under any of the plans, policies or programs of Ominto or under the Worker
Adjustment Retraining Notification Act of 1988, as amended, or any similar state
statute or regulation. Should Executive die prior to the payment of the
Severance Amount, the Severance Amount shall be paid to the heirs or estate of
Executive in accordance with the schedule set forth herein.

 

(d)            CHANGE IN CONTROL. A “Change in Control” shall mean the
consummation of any of the following events:

 

(i)              the acquisition, other than from Ominto, by any individual,
entity or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than Ominto or any subsidiary, affiliate (within the meaning of Rule 144
promulgated under the Securities Act of 1933, as amended) or employee benefit
plan of Ominto, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of Ominto
entitled to vote generally in the election of directors (the “Voting
Securities”);

 

(ii)             a reorganization, merger, consolidation or recapitalization of
Ominto (a “Business Combination”), other than a Business Combination in which
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities of the surviving or resulting entity immediately following the
Business Combination is held by the persons who, immediately prior to the
Business Combination, were the holders of the Voting Securities;

 

(iii)            a complete liquidation or dissolution of Ominto, or a sale of
all or substantially all of the assets of Ominto; or

 

(iv)           during any period of twelve (12) consecutive months, the
Incumbent Directors cease to constitute a majority of the Board; “Incumbent
Directors” means individuals who were members of the Board at the beginning of
such period or individuals whose election or nomination for election to the
Board by Ominto’s stockholders was approved by a vote of at least a majority of
the then Incumbent Directors (but excluding any individual whose initial
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors).

 

Notwithstanding any provision of this definition to the contrary, in the event
that any amount or benefit under this Agreement constitutes deferred
compensation under Section 409A (as defined below) and the settlement of or
distribution of such amount or benefit is to be triggered by a Change in
Control, then such settlement or distribution shall be subject to the event
constituting the Change in Control also constituting a “change in control event”
under Section 409A.

 



6

 

 

(e)             OTHER OBLIGATIONS. Upon any termination of Executive’s
employment with Ominto, Executive shall automatically be deemed to have resigned
from any and all other positions he then holds as an officer, director or
fiduciary of Ominto and any other entity that is part of the same consolidated
group as Ominto or in which capacity Executive serves at the direction of or as
a result of his position with Ominto; and Executive shall, within ten (10) days
of such termination, take all actions as may be necessary under applicable law
or requested by Ominto to effect any such resignations.

 

(f)             EXCLUSIVE REMEDY. The amounts payable to Executive following
termination of employment hereunder pursuant to Sections 7(a), (b) and (c) above
shall be in full and complete satisfaction of Executive’s rights under this
Agreement and any other claims that Executive may have in respect of Executive’s
employment with Ominto or any of its Affiliates (as defined below), and
Executive acknowledges that such amounts are fair and reasonable, and are
Executive’s sole and exclusive remedy, in lieu of all other remedies at law or
in equity, with respect to the termination of Executive’s employment hereunder
or any breach of this Agreement.

 

(g)            NO MITIGATION OR OFFSET. Executive shall not be required to seek
or accept other employment or otherwise to mitigate damages as a condition to
the receipt of benefits pursuant to this Section 7, and amounts payable pursuant
to this Section 7 shall not be offset or reduced by any amounts received by
Executive from other sources.

 

(h)            NO WAIVER OF ERISA-RELATED RIGHTS. Nothing in this Agreement
shall be construed to be a waiver by Executive of any benefits accrued for or
due to Executive under any employee benefit plan (as such term is defined in the
Employee Retirement Income Security Act of 1974, as amended) maintained by
Ominto, if any, except that Executive shall not be entitled to any severance
benefits pursuant to any severance plan or program of Ominto other than as
provided herein.

 

(i)             CLAWBACK. All awards, amounts or benefits received or
outstanding under this Agreement shall be subject to clawback, cancellation,
recoupment, rescission, payback, reduction or other similar action in accordance
with the terms of any applicable law related to such actions, as may be in
effect from time to time. Ominto may take such actions as may be necessary to
effectuate any provision of applicable law relating to clawback, cancellation,
recoupment, rescission, payback or reduction of compensation, whether adopted
before or after the Effective Date, without further consideration or action.

 

(j)             RELEASE. Any and all amounts payable and benefits or additional
rights provided pursuant to this Agreement upon termination beyond the Accrued
Benefits shall only be payable if Executive delivers to Ominto and does not
revoke a general release of claims in favor of Ominto in a form satisfactory to
Ominto. Such release shall be furnished to Executive within two business days
after Executive’s date of termination, and must be executed and delivered (and
no longer subject to revocation, if applicable) within thirty (30) days
following termination (or such longer period to the extent required by law).

 



7

 

 

8.           Indemnification. Subject to limitations imposed by law, Ominto
shall indemnify and hold harmless Executive to the fullest extent permitted by
law from and against any and all claims, damages, expenses (including reasonable
attorneys’ fees), judgments, penalties, fines, settlements and all other
liabilities incurred or paid by him in connection with the investigation,
defense, prosecution, settlement or appeal of any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which Executive was or is a party or is threatened to be
made a party by reason of the fact that Executive is or was an officer, employee
or agent of Ominto, or by reason of anything done or not done by Executive in
any such capacity or capacities, provided that Executive acted in good faith, in
a manner that was not grossly negligent or constituted willful misconduct and in
a manner he reasonably believed to be in or not opposed to the best interests of
Ominto, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.

 

9.           RESTRICTIVE COVENANTS.

 

(a)            DEFINITIONS.

 

(i)              “Affiliates” shall mean any person or entity or business unit
controlled by, controlling or under common control with Ominto.

 

(ii)             “Confidential Information” shall mean any Ominto proprietary or
confidential information, technical data, trade secrets or know-how, including
research, product plans, products, services, customer lists and customers,
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, marketing, distribution and sales methods and
systems, sales and profit figures, finances and other business information
disclosed to Executive by Ominto, either directly or indirectly in writing,
orally or by drawings or inspection of documents or other tangible property.
However, Confidential Information does not include any of the foregoing items
which has become publicly known and made generally available through no wrongful
act of Executive.

 

(iii)            “Customer” shall mean any person or entity which has purchased
products or services from Ominto and/or entered into any contract for products
or services with Ominto within the one year immediately preceding the
termination of Executive’s employment with Ominto for whatever reason.

 

(iv)            “Directly or indirectly” shall mean Executive either on his own
account, or as a partner, owner, promoter, joint venturer, employee, agent,
consultant, advisor, manager, Executive, independent contractor, officer,
director, stockholder or otherwise, of an entity.

 

(v)             “Ominto” for purposes of this Section 9 shall mean Ominto, Inc.
and its Affiliates.

 



8

 

 

(vi)            “Prospective Customer” shall mean any person or entity which has
expressed interest in purchasing products or services from Ominto or expressed
interest in entering into any contract for products or services with Ominto
within the one year immediately preceding the termination of Executive’s
employment with Ominto for whatever reason.

 

(vii)           “Restricted Area” shall include any geographical location
anywhere in the world where Ominto either (a) is engaged in business during the
Term, or (b) has evidenced an intention to engage in business during the Term.

 

(viii)         “Restricted Business” shall mean any business or activity
substantially similar to any business or activity engaged in by Ominto during
the Term, or any business or activity in which Ominto has evidenced an intention
to engage during the Term.

 

(ix)            “Restricted Period” shall mean the Term and twelve (12) months
following termination of Executive’s employment for any reason.

 

(x)             “Vendor” shall mean any supplier, person or entity from which
Ominto has purchased products or services during the one year immediately
preceding the termination of Executive’s employment with Ominto for whatever
reason.

 

(b)            Non-Disclosure.

 

(i)              Company Information. At all times during the Term and
thereafter, Executive shall hold in strictest confidence, and shall not use,
except in connection with the performance of Executive’s duties, and shall not
disclose to any person or entity, any Confidential Information of Ominto.

 

(ii)             Executive-Restricted Information. During the Term, Executive
shall not improperly use or disclose any proprietary or confidential information
or trade secrets of any person or entity with whom Executive has an agreement or
duty to keep such information or secrets confidential.

 

(iii)            Third Party Information. Executive recognizes that Ominto has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Ominto’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. At all times during the Term and thereafter, Executive shall hold in
strictest confidence, and shall not use, except in connection with the
performance of Executive’s duties, and shall not disclose to any person or
entity, such third party confidential or proprietary information, and shall not
use it except as necessary in performing Executive’s duties, consistent with
Ominto’s agreement with such third party.

 



9

 

 

(c)            Non-Solicitation of Employees or Independent Contractors. During
the Restricted Period, Executive shall not, directly or indirectly, solicit or
attempt to induce any employee of Ominto or independent contractor engaged
and/or utilized by Ominto in any capacity to terminate his/her employment with,
or engagement by, Ominto. Likewise, during the Non-Compete Period, Executive
shall not, directly or indirectly, hire or attempt to hire for another entity or
person any employee of Ominto or independent contractor engaged and/or utilized
by Ominto in any capacity.

 

(d)            Non-Solicitation of Customers, Prospective Customers or Vendors.
During the Restricted Period, Executive shall not, directly or indirectly, sell
or distribute products or services of the type sold or distributed by Ominto to
any Customer, Prospective Customer or solicit any Vendor of Ominto through any
entity other than Ominto. Executive acknowledges and agrees that Ominto has
substantial relationships with its Customers, Vendors and Prospective Customers,
which Ominto expends significant time and resources in acquiring and
maintaining, and that Ominto has Confidential Information pertaining to its
business and its Customer, Vendors and Prospective Customers, and that Ominto’s
Confidential Information and relationships with its Customers, Vendors and
Prospective Customers constitute significant and valuable assets of Ominto.

 

(e)            NON-COMPETE. During the Restricted Period in the Restricted Area,
Executive shall not, directly or indirectly, engage in, promote, finance, own,
operate, develop, sell or manage or assist in or carry on in any Restricted
Business, provided, however, that Executive may at any time own securities of
any competitor corporation whose securities are publicly traded on a recognized
exchange so long as the aggregate holdings of Executive in any one such
corporation shall constitute not more than 5% of the voting stock of such
corporation.

 

(f)             NON-DISPARAGEMENT. Executive shall not make negative comments or
otherwise disparage Ominto or its Affiliates or any of their officers,
directors, managers, employees, consultants, equityholders, agents or products.
The foregoing shall not be violated by truthful statements (i) in response to
legal process, required governmental testimony or filings or administrative or
arbitral proceedings (including depositions in connection with such proceedings)
or (ii) made in the course of Executive discharging his duties for Ominto.

 

(g)            COOPERATION. Upon the receipt of reasonable notice from Ominto,
while employed by Ominto and thereafter, Executive shall respond and provide
information with regard to matters in which Executive has knowledge as a result
of Executive’s employment with Ominto, and shall provide reasonable assistance
to Ominto, its Affiliates and their respective representatives in defense of any
claims that may be made against Ominto or its Affiliates, and shall assist
Ominto and its Affiliates in the prosecution of any claims that may be made by
Ominto or its Affiliates, to the extent that such claims may relate to the
period of Executive’s employment with Ominto (collectively, the “Claims”).
Executive shall promptly inform Ominto if Executive becomes aware of any
lawsuits involving Claims that may be filed or threatened against Ominto or its
Affiliates. Executive also shall promptly inform Ominto (to the extent that
Executive is legally permitted to do so) if Executive is asked to assist in any
investigation of Ominto or its Affiliates (or their actions) or another party
attempts to obtain information or documents from Executive (other than in
connection with any litigation or other proceeding in which Executive is a
party-in-opposition) with respect to matters Executive believes in good faith to
relate to any investigation of Ominto or its Affiliates, in each case,
regardless of whether a lawsuit or other proceeding has then been filed against
Ominto or its Affiliates with respect to such investigation, and shall not do so
unless legally required. During the pendency of any litigation or other
proceeding involving Claims, Executive shall not communicate with anyone (other
than Executive’s attorneys and tax and/or financial advisors and except to the
extent that Executive determines in good faith is necessary in connection with
the performance of Executive’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving Ominto or any of its Affiliates without
getting the prior written consent of Ominto. Upon presentation of appropriate
documentation, Ominto shall pay or reimburse Executive for all reasonable
out-of-pocket travel, duplicating or telephonic expenses incurred by Executive
in accordance with Ominto’s applicable policies in complying with this
Section 9(g), and Executive shall be compensated by Ominto at a reasonable
hourly rate for assistance given after the end of the Term.

 



10

 

 

(h)            Ownership of Information, Ideas, Concepts, Improvements,
Discoveries and Inventions and all Original Works of Authorship.

 

(i)             As between the Parties, all information, ideas, concepts,
improvements, discoveries and inventions, whether patentable or not, which are
conceived, made, developed or acquired by Executive or which are disclosed or
made known to Executive, individually or in conjunction with others, during the
Term and which relate to Ominto’s business, products or services (including all
such information relating to corporate opportunities, research, financial and
sales data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of clients or customers or their
requirements, the identity of key contacts within the client or customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks) are and shall be the
sole and exclusive property of Ominto. Moreover, all drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, discoveries and inventions are
and shall be the sole and exclusive property of Ominto.

 

(ii)            In particular, Executive hereby specifically assigns and
transfers to Ominto all of Executive’s worldwide right, title and interest in
and to all such information, ideas, concepts, improvements, discoveries or
inventions, and any United States or foreign applications for patents,
inventor’s certificates or other industrial rights that may be filed thereon,
and applications for registration of such names and marks. During the Term and
thereafter, Executive shall assist Ominto and its nominee at all times in the
protection of such information, ideas, concepts, improvements, discoveries or
inventions, both in the United States and all foreign countries, including the
execution of all lawful oaths and all assignment documents requested by Ominto
or its nominee in connection with the preparation, prosecution, issuance or
enforcement of any applications for United States or foreign letters patent, and
any application for the registration of such names and marks.

 



11

 

 

(iii)           Moreover, if during the Term, Executive creates any original
work of authorship fixed in any tangible medium of expression which is the
subject matter of copyright (such as reports, videotapes, written presentations,
computer programs, drawings, maps, architectural renditions, models, manuals,
brochures or the like) relating to Ominto’s business, products or services,
whether such work is created solely by Executive or jointly with others, Ominto
shall be deemed the author of such work if the work is prepared by Executive in
the scope of Executive’s employment; or, if the work is not prepared by
Executive within the scope of Executive’s employment but is specially ordered by
Ominto as a contribution to a collective work, as a part of any written or
audiovisual work, as a translation, as a supplementary work, as a compilation or
as an instructional text, then the work shall be considered to be work made for
hire and Ominto shall be the author of the work. In the event such work is
neither prepared by Executive within the scope of Executive’s employment or is
not a work specially ordered and deemed to be a work made for hire, then
Executive shall assign, and by these presents, does assign, to Ominto all of
Executive’s worldwide right, title and interest in and to such work and all
rights of copyright therein. Both during the Term and thereafter, Executive
shall assist Ominto and its nominee, at any time, in the protection of Ominto’s
worldwide right, title and interest in and to the work and all rights of
copyright therein, including the execution of all formal assignment documents
requested by Ominto or its nominee and the execution of all lawful oaths and
applications for registration of copyright in the United States and foreign
countries; provided, however, that Executive shall be compensated by Ominto at a
reasonable hourly rate for assistance given after the end of the Term.

 

(g)            RETURN OF COMPANY PROPERTY. On the date of Executive’s
termination of employment with Ominto for any reason (or at any time prior
thereto at Ominto’s request), Executive shall return all property belonging to
Ominto or its Affiliates (including any Ominto or Affiliate-provided laptops,
computers, cell phones, wireless electronic mail devices or other equipment, or
documents or property belonging to Ominto or an Affiliate).

 

(i)             Need for Restrictions. Executive acknowledges and agrees that
each of the restrictive covenants contained in this Section 9 is reasonable and
necessary to protect the legitimate business interests of Ominto, including,
without limitation, the need to protect Ominto’s trade secrets and Confidential
Information and the need to protect its relationships with its Customers,
Prospective Customers, Vendors and agents. Executive also acknowledges and
agrees, as set forth in Section 9(j) below, that Ominto may obtain a temporary,
preliminary and/or permanent injunction to restrain any violations of, or
otherwise enforce, the restrictive covenants contained in this Section 9.
Executive also acknowledges and agrees that, if his/her future employment’s job
duties would inevitably cause him to disclose Confidential Information or trade
secrets of Ominto, Ominto may seek to protect its legitimate business interests
by enjoining him/her from working in that future position.

 



12

 

 

(j)             Breach of Restrictive Covenants. In the event of a breach or
threatened breach by Executive of any restrictive covenant set forth in Section
9, Executive agrees that such a breach or threatened breach would cause
irreparable injury to Ominto, and that, if Ominto shall bring legal proceedings
against Executive to enforce any restrictive covenant, Ominto shall be entitled
to seek all available civil remedies, at law or in equity, including, without
limitation, an injunction without posting a bond, damages, attorneys’ fees and
costs.

 

(k)            Successors and Assigns. Ominto and its successors and assigns may
enforce these restrictive covenants.

 

(l)             Construction, Survival. If the period of time, area or scope of
restriction specified in this Section 9 should be adjudged unreasonable in any
proceeding, then the period of time, area or scope shall be reduced so that the
restrictions may be enforced as is adjudged to be reasonable. If Executive
violates any of the restrictions contained in this Section 9, the restrictive
period shall be tolled during the time that Executive is in violation. All the
provisions of this Section 9 shall survive the Term and Executive’s employment
with Ominto.

 

(m)           EFFECT OF EXECUTIVE BECOMING A BAD LEAVER. Notwithstanding any
provision of this Agreement to the contrary, if (i) Executive breaches any of
the covenants set forth in this Agreement at any time during the period
commencing on the Effective Date and ending twelve (12) months after Executive’s
termination of employment with Ominto for any reason and (ii) Executive fails to
cure such breach within ten (10) days of the effective date of written notice of
such breach given by Ominto, then Executive shall be deemed a “Bad Leaver.” If
Executive is or becomes a Bad Leaver, then (i) any severance being paid to
Executive pursuant to this Agreement or otherwise shall immediately cease upon
commencement of such action and (ii) Executive shall be liable to repay to
Ominto any severance previously paid to him by Ominto, less $100 to serve as
consideration for the release described in Section 7(j) above.

 

10.         NO ASSIGNMENTS. This Agreement is personal to each of the Parties.
Except as provided in this Section 10, neither Party may assign or delegate any
rights or obligations hereunder without first obtaining the written consent of
the other Party. Ominto may assign this Agreement to any of its Affiliates or to
any successor to all or substantially all of the business and/or assets of
Ominto, provided that Ominto shall require such Affiliate or successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Ominto would be required to perform it if no such
succession had taken place. As used in this Agreement, “Ominto” shall mean
Ominto and any Affiliate or successor to its business and/or assets that assumes
and agrees to perform the duties and obligations of Ominto under this Agreement
by operation of law or otherwise.

 



13

 

 

11.         NOTICE. Any notice that either Party may be required or permitted to
give to the other shall be in writing and may be delivered personally, by
electronic mail or via a postal service, postage prepaid, to such electronic
mail or postal address and directed to such person as Ominto may notify
Executive from time to time; and to Executive at his electronic mail or postal
address as shown on the records of Ominto from time to time, or at such other
electronic mail or postal address as Executive, by notice to Ominto, may
designate in writing from time to time.

 

12.         SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of Ominto, the terms of this Agreement shall govern and control.

 

13.         SEVERABILITY. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction.

 

14.         COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

15.         Applicable Law; ARBITRATION.

 

(a)            All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of Florida
applicable to agreements made and wholly to be performed in such state without
regard to conflicts of law provisions of any jurisdiction.

 

(b)            For purposes of resolving any dispute that arises directly or
indirectly from the relationship of the Parties evidenced by this Agreement, the
Parties hereby agree that submitted at the initiative of either party to
mandatory arbitration in Boca Raton, Florida before a single arbitrator under
the Federal Arbitration Act and pursuant to the Commercial Arbitration Rules of
the American Arbitration Association, or its successor, then in effect. The
decision of the arbitrator shall be rendered in writing, shall be final, and may
be entered as a judgment in any court in the State of Florida or elsewhere. The
Parties irrevocably consent to the jurisdiction of the federal and state courts
located in Florida for this purpose. Each party shall be responsible for its or
his own costs incurred in such arbitration and in enforcing any arbitration
award, including attorneys’ fees and expenses.

 



14

 

 

16.         MISCELLANEOUS. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Executive and such officer or director as may be
designated by Ominto. No waiver by either Party at any time of any breach by the
other Party of, or compliance with, any condition or provision of this Agreement
to be performed by such other Party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement together with all exhibits hereto sets forth the entire
agreement of the Parties in respect of the subject matter contained herein and
supersedes any and all prior agreements or understandings between Executive and
Ominto or its Affiliates with respect to the subject matter hereof, including
the Prior Employment Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof, have
been made by either Party that are not expressly set forth in this Agreement.

 

17.         REPRESENTATIONS. Executive represents and warrants to Ominto that
(a) Executive has the legal right to enter into this Agreement and to perform
all of the obligations on Executive’s part to be performed hereunder in
accordance with its terms, and (b) Executive is not a party to any agreement or
understanding, written or oral, and is not subject to any restriction, which, in
either case, could prevent Executive from entering into this Agreement or
performing all of Executive’s duties and obligations hereunder.

 

18.         TAX MATTERS.

 

(a)            WITHHOLDING. Any and all amounts payable under this Agreement or
otherwise shall be subject to, and Ominto may withhold from such amounts, any
federal, state, local or other taxes as may be required to be withheld pursuant
to any applicable law or regulation.

 

(b)            SECTION 409A COMPLIANCE.

 

(i)              The intent of the Parties is that payments and benefits under
this Agreement be exempt from (to the extent possible) Section 409A (“Section
409A”) of the Internal Revenue Code of 1986 and the regulations and guidance
promulgated thereunder, as amended (collectively, the “Code”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to the Parties of the applicable provision without
violating the provisions of Section 409A. In no event shall Ominto be liable for
any additional tax, interest or penalty that may be imposed on Executive by
Section 409A or damages for failing to comply with Section 409A.

 



15

 

 

(ii)             A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that constitute “nonqualified deferred
compensation” under Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if Executive is deemed on the date of termination to be a “specified
employee” under Section 409A, then with regard to any payment or the provision
of any benefit that is considered “nonqualified deferred compensation” under
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the earlier of (A) the expiration of
the six-month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death, to the extent required under
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 18(b)(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum on the first
business day following the six-month period, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

(iii)            To the extent that reimbursements or other in-kind benefits
under this Agreement constitute “nonqualified deferred compensation” for
purposes of Section 409A, (A) all expenses or other reimbursements hereunder
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit and (C) no such reimbursement, expenses eligible
for reimbursement or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

(iv)            For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be at the sole
discretion of the Board.

 

(v)            Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Section 409A be subject to
offset by any other amount unless otherwise permitted by Section 409A.

 



16

 

 

(c)            Modification of Payments. In the event it shall be determined
that any payment, right or distribution by Ominto or any other person or entity
to or for the benefit of Executive pursuant to the terms of this Agreement or
otherwise, in connection with, or arising out of, Executive’s employment with
Ominto or a change in ownership or effective control of Ominto or a substantial
portion of its assets (a “Payment”) is a “parachute payment” within the meaning
of Code Section 280G on account of the aggregate value of the Payments due to
Executive being equal to or greater than three (3) times the “base amount,” as
defined in Code Section 280G (the “Parachute Threshold”), so that Executive
would be subject to the excise tax imposed by Code Section 4999 (the “Excise
Tax”) and the net after-tax benefit that Executive would receive by reducing the
Payments to the Parachute Threshold is greater than the net after-tax benefit
Executive would receive if the full amount of the Payments were paid to
Executive, then the Payments payable to Executive shall be reduced (but not
below zero) so that the Payments due to Executive do not exceed the amount of
the Parachute Threshold, reducing first any Payments under Section 7 above.

 

By signing this Agreement Below, Executive acknowledges that Executive:

 

  (1) has read and understood the entire Agreement;

 

  (2) has had the opportunity to ask questions and consult counsel or other
advisors about its terms; and

 

  (3) agrees to be bound by it.

 

In witness whereof, Ominto has caused this Agreement to be executed in its name
and on its behalf, and Executive acknowledges understanding and acceptance of,
and agrees to, the terms of this Agreement, all as of the Effective Date.

 



OMINTO, INC.   MICHAEL HANSEN       /s/ Raoul Quijada   /s/ Michael Hansen Raoul
Quijada     Chief Financial Officer    



 

 

17



 

 